In the United States Court of Federal Claims
                                            No. 16-1680
                                      Filed: February 21, 2017

*******************************************
                                          *
TERACORE, Inc.,                           *
                                          *
      Plaintiff,                          *
                                          *
v.                                        *
                                          *
THE UNITED STATES,                        *
                                          *
      Defendant.                          *
                                          *
                                          *
*******************************************

                      ORDER GRANTING VOLUNTARY DISMISSAL

       On December 21, 2016, Plaintiff filed a Complaint in the United States Court of Federal
Claims. ECF No. 1. On that same day, Plaintiff filed a Motion For A Temporary Restraining
Order (ECF No. 4) and Motion For Preliminary Injunction (ECF No. 5). To date, the Government
has not filed an answer, motion for summary judgment, or motion for judgment on the
administrative record.

       On February 17, 2017, Plaintiff filed a Motion For Voluntary Withdrawal Of Its Bid Protest
And Consent Notice Of Dismissal. ECF No. 17. Therein, Plaintiff advised the court that the
Government has taken corrective action that renders the claims alleged in the December 21, 2016
Complaint moot. ECF No. 17 at 1. Counsel for the Government consents to the dismissal of the
above-captioned case. ECF No. 17 at 1.

       Under Rule of the United States Court of Federal Claims (“RCFC”) 41(a)(1)(A),

       the plaintiff may dismiss an action . . . by filing: (i) a notice of dismissal before the
       opposing party serves an answer, a motion for summary judgment, or a motion for
       judgment on the administrative record; or (ii) a stipulation of dismissal signed by
       all the parties who have appeared.

RCFC 41(a)(1)(A)(i)–(ii).

        Because the Government has not filed an answer, motion for summary judgment, or motion
for judgment on the administrative record, Plaintiff’s February 17, 2017 Motion For Voluntary
Withdrawal Of Its Bid Protest is granted, pursuant to RCFC 41(a)(1)(A)(i). Accordingly,
Plaintiff’s February 17, 2017 Motion For Temporary Restraining Order and Motion For
Preliminary Injunction are denied as moot. The Clerk of Court is directed to dismiss this case
without prejudice.

       IT IS SO ORDERED.

                                                  s/ Susan G. Braden
                                                  SUSAN G. BRADEN,
                                                  Judge




                                              2